DETAILED ACTION
The following is a final office action in response to applicant’s remarks/arguments filed on 01/18/2021 for response of the office action mailed on 10/26/2020. This office action is based on the earlier claim set as submitted on 08/21/2020, as applicant didn’t submit any claims on 01/18/2021. Therefore, claims 1, 5 and  9  are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0261337), Park hereinafter, in view of Xu et al. (2020/0137747), Xu hereinafter.

Re. claims 1 and 5, Park teaches a method of operating a user equipment in a New Radio, NR, Radio Access Network (¶0001 - methods and devices for allocating a data channel resource for a next-generation/5G radio access network (hereinafter, referred to as a new radio (NR)) and a user equipment (Fig. 10) for a New Radio, NR, Radio Access Network (See ¶0001), the user equipment comprising: radio circuitry (Fig.10, 1030/1010); and processing circuitry (Fig.10, 1020) and the user equipment being configured to utilise the processing circuitry to cause the radio circuitry to (¶0153-¶0154): transmit signaling on a Physical Shared Uplink Channel, PUSCH (¶0011 - In an uplink subframe, the UE transmits uplink data through all SC-FDMA symbols of the uplink subframe. Fig.5-8 & ¶0154 - The controller 1010 is configured to control the overall operations of the UE 1000 for allocating …UL data channel (PUSCH) transmission/reception), utilising a slot aggregation, the slot aggregation being allocated by a slot allocation indication and a symbol allocation indication in a received downlink control information (DCI) message (See abstract. Fig.1 & ¶0056 - a mini-slot formed of fewer symbols than the typical slot …. based on the mini-slot .. a long time-domain scheduling interval for UL/DL data transmission/reception may be set using slot aggregation. ¶0072 - resource allocation information on a symbol or a group of symbols basis to be indicated additionally in a scheduling unit for an NR UE on which a time domain scheduling unit (or TTI) having a longer time interval, such as the eMBB or the mMTC. ¶0079 - a symbol size mapped to each bit forming the bitmap may be determined by a slot size based on i) a mini-slot defined for latency sensitive data such as URLLC in a TTI, or ii) a longer SCS.  This (in particular, slot aggregation, which, as described in the aforesaid sections, is an aggregation of transmission in time domain, also, resource allocation in symbols (time-domain) as indicted by DCI (Table1/Table2), is in reference to slot aggregation) is similar to inventor of the instant application as disclosed at least in ¶0020 & ¶0004 (which states, “slot aggregation as a form of transmission timing structure aggregation”). ¶0067 - UL grand DCI indicates PUSCH transmission resource allocation information of an UL subframe after 4 subframe.  ¶0073 - allocating a resource to UL/DL data channel (e.g., NR PDSCH or NR PUSCH) for a UE, i) allocation information of frequency resource (RB) and ii) OFDM symbol allocation information on a OFDM symbol or a group of symbols basis configuring a time domain scheduling unit (TTI) set for the UE may be included in DL control information for transmitting scheduling control information for the UL/DL data channel. ¶0083 - .. a base station may include and transmit symbol allocation index indication information based on the table on DL control information.  See Table 1 (Col1: Symbol allocation field in DCI, Col2: Allocated symbol indices for PUSCH ) & ¶0084  in page 5. ¶0087 - each of OFDM symbol (or SC-FDMA symbol) allocation information and indexes indicating the symbol allocation information for each UE … in Table 2. .. each of the OFDM symbol (or SC-FDMA symbol) allocation information … starting OFDM symbols .. and lengths. This (in particular, starting OFDM symbol and length ) is similar to inventor of the instant application as disclosed in ¶0021. Also, in reference to bit pattern as claimed by the inventor of the instant application in ¶0011-¶0013, the aforesaid sections as disclosed by Park in ¶0084 (Table 1) and ¶0087 (Table 2) are analogous to  instant application at least in ¶0011-¶0013); the slot allocation indication comprising:  a bit pattern indicating a number of a plurality of slots within the slot aggregation (See,¶0056/¶0072. ¶0075 - configure bitmap-based symbol allocation information for all symbols formed of a TTI set for a UE. ¶0077 - each bit forming bitmap configuration information of 14 bits is mapped to 1:1 on 14 symbols of the slot formed of the TTI, …. data transmission/reception in a slot allocated for each UL/DL data transmission/reception. ¶0079 - a symbol size mapped to each bit forming the bitmap may be determined by a slot size based on i) a mini-slot defined for latency sensitive data such as URLLC in a TTI, or ii) a longer SCS. See, Table 1 & Table 2. Here, resource allocation in symbols (time-domain) as indicted by DCI (Table1/Table2), is in reference to slot aggregation), the indicated number of the plurality of slots being allocated for the transmitting signaling on the PUSCH utilising the slot aggregation, each slot comprising a plurality of symbols, the slot allocation indication further comprising a slot location indication, the slot location indication indicating a location of a starting slot for the slot aggregation(See, Fig.5-8 & ¶0072-¶0073, ¶0075, ¶0077,¶0079, ¶0083-¶0084 & ¶0087 along with Table 1 & Table2  as explained in the aforesaid sections); and the symbol allocation indication comprising; a bit pattern indicating a pattern of symbols allocated to the PUSCH according to an allocation pattern for the indicated number of the plurality of slots, the bit pattern indicating a starting symbol and a number of symbols in the pattern of symbols (See, Fig.5-8 & ¶0072-¶0073, ¶0075, ¶0077,¶0079, ¶0083-¶0084 & ¶0087 along with Table 1 & Table2  as explained in the aforesaid sections), the pattern of symbols being allocated for one slot and repeated in each  slot of the indicated number of the plurality of slots within the slot aggregation (See, Fig.5-8 & ¶0056, ¶0072-¶0073, ¶0075, ¶0077,¶0079, ¶0083-¶0084 & ¶0087 as explained in the aforesaid sections. Also, as shown in Table 1, pattern of symbols repeat (successive integers) with the allocated symbol indices for PUSCH, similar to claimed disclosures of the inventor of the  instant application at least  mentioned in ¶0018.) , and the slot allocation indication and the symbol allocation indication being included in a time-domain resource allocation field in the DCI message (See, Fig.5-8 & ¶0092 - in case the symbol allocation table is formed as shown in the Table 1 or 2,…, ….base station may include index indication information based on a PUSCH symbol allocation table formed for the UE in UL grant DCI.  The base station may indicate, to the UE, OFDM symbol resource allocation information for the PUSCH. ¶0083 - .. a base station may include and transmit symbol allocation index indication information based on the table on DL control information.  See Table 1 (Col1: Symbol allocation field in DCI, Col2: Allocated symbol indices for PUSCH ) & ¶0084  in page 5.).

    PNG
    media_image2.png
    470
    1100
    media_image2.png
    Greyscale

	Even though, Park teaches the pattern of symbols being allocated for one slot and repeated in each  slot of the indicated number of the plurality of slots within the slot aggregation, Park does not explicitly disclose the claimed feature “repeated”, however, in the analogous art, Xu explicitly discloses  the pattern of symbols being allocated for one slot and repeated in each  slot of the indicated number of the plurality of slots within the slot aggregation (¶0107 - As the NR PUCCH of format 2 requires 10 symbols to carry, when the total number of aggregated symbols for UCI is larger than that, one or a number of the 10 symbols may be repeated in the aggregated slots, thus improve the performance.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Park’s invention of a method and a system for allocating data channel resource for next-generation wireless access network, to include  Xu’s invention of slot aggregation design and configuration for NR (New Radio) physical uplink control channel (PUCCH) with long duration, because it helps in achieving same coverage for NR PUCCH compared to LTE PUCCH coverage  (¶0001- ¶0005, Xu)

Re. claim 9, Park teaches a network node for a New Radio, NR, Radio Access Network (¶0001 - methods and devices for allocating a data channel resource for a next-generation/5G radio access network (hereinafter, referred to as a new radio (NR)), the network node (Fig. 9) comprising: radio circuitry (Fig.9, 920/930); and processing circuitry (Fig.9, 910) and the network node being configured to utilise the processing circuitry to cause the radio circuitry to (¶0147-¶014): Page 6 of 20Attorney Docket No: 1557-8500ON (P71568_US2) U.S. Serial No: 16/293006 transmit a slot allocation indication and a symbol allocation indication in a downlink control information (DCI) message to a user equipment (See abstract. Fig.1 & ¶0056 - a mini-slot formed of fewer symbols than the typical slot …. based on the mini-slot .. a long time-domain scheduling interval for UL/DL data transmission/reception may be set using slot aggregation. ¶0072 - resource allocation information on a symbol or a group of symbols basis to be indicated additionally in a scheduling unit for an NR UE on which a time domain scheduling unit (or TTI) having a longer time interval, such as the eMBB or the mMTC. ¶0079 - a symbol size mapped to each bit forming the bitmap may be determined by a slot size based on i) a mini-slot defined for latency sensitive data such as URLLC in a TTI, or ii) a longer SCS.  This (in particular, slot aggregation, which, as described in the aforesaid sections, is an aggregation of transmission in time domain, also, resource allocation in symbols (time-domain) as indicted by DCI (Table1/Table2), is in reference to slot aggregation) is similar to inventor of the instant application as disclosed at least in ¶0020 & ¶0004 (which states, “slot aggregation as a form of transmission timing structure aggregation”). Fig.3-6 &¶0105 - In the step S310 of transmitting time-domain resource configuration information to a UE, a base station may transmit, to the UE. ¶0106 - in the form of a table as shown in the Table 1 or 2, and transmit the configured information to the UE through the RRC signaling. ¶0108 - In the step S320 of transmitting control information to the UE, ¶0110 - control information may be DL allocation DL control information (DL allocation DCI). ¶0083 - .. a base station may include and transmit symbol allocation index indication information based on the table on DL control information.  See Table 1 (Col1: Symbol allocation field in DCI, Col2: Allocated symbol indices for PUSCH ) & ¶0084  in page 5. ¶0087 - each of OFDM symbol (or SC-FDMA symbol) allocation information and indexes indicating the symbol allocation information for each UE … in Table 2. .. each of the OFDM symbol (or SC-FDMA symbol) allocation information … starting OFDM symbols .. and lengths. This (in particular, starting OFDM symbol and length ) is similar to inventor of the instant application as disclosed in ¶0021. Also, in reference to bit pattern as claimed by the inventor of the instant application in ¶0011-¶0013, the aforesaid sections as disclosed by Park in ¶0084 (Table 1) and ¶0087 (Table 2) are analogous to  instant application at least in ¶0011-¶0013) , the slot allocation indication and the symbol allocation indication in the downlink control information message allocating a slot aggregation to a user equipment (Fig.1 & ¶0056 - a mini-slot formed of fewer symbols than the typical slot …. based on the mini-slot .. a long time-domain scheduling interval for UL/DL data transmission/reception may be set using slot aggregation. ¶0072 - resource allocation information on a symbol or a group of symbols basis to be indicated additionally in a scheduling unit for an NR UE on which a time domain scheduling unit (or TTI) having a longer time interval, such as the eMBB or the mMTC. ¶0079 - a symbol size mapped to each bit forming the bitmap may be determined by a slot size based on i) a mini-slot defined for latency sensitive data such as URLLC in a TTI, or ii) a longer SCS.  This (in particular, slot aggregation, which, as described in the aforesaid sections, is an aggregation of transmission in time domain, also, resource allocation in symbols (time-domain) as indicted by DCI (Table1/Table2), is in reference to slot aggregation) is similar to inventor of the instant application as disclosed at least in ¶0020 & ¶0004 (which states, “slot aggregation as a form of transmission timing structure aggregation”).¶0083 - .. a base station may include and transmit symbol allocation index indication information based on the table on DL control information.  See Table 1 (Col1: Symbol allocation field in DCI, Col2: Allocated symbol indices for PUSCH ) & ¶0084  in page 5. ¶0087 - each of OFDM symbol (or SC-FDMA symbol) allocation information and indexes indicating the symbol allocation information for each UE … in Table 2. .. each of the OFDM symbol (or SC-FDMA symbol) allocation information … starting OFDM symbols .. and lengths. This (in particular, starting OFDM symbol and length ) is similar to inventor of the instant application as disclosed in ¶0021. Also, in reference to bit pattern as claimed by the inventor of the instant application in ¶0011-¶0013, the aforesaid sections as disclosed by Park in ¶0084 (Table 1) and ¶0087 (Table 2) are analogous to  instant application at least in ¶0011-¶0013); the slot allocation indication comprising: a bit pattern indicating a number of a plurality of slots within the slot aggregation, the indicated number of the plurality of slots being allocated for transmitting signaling on a Physical Uplink Shared Channel, PUSCH, utilising the slot aggregation, each slot comprising a plurality of symbols (Fig.3-6 &¶0114 - In order to allocate the time-domain resource for UL data channel (PUSCH) transmission/reception, time-domain resource configuration information may include, in the form of a table, OFDM symbol (or SC-FDMA symbol) allocation information and indexes indicating each of the symbol allocation information for each UE. The OFDM symbol (or SC-FDMA symbol) allocation information for the UL data channel (PUSCH) transmission/reception may include one or more starting OFDM symbols (or SC-FDMA symbols) and one or more lengths. ¶0083 - a base station may include and transmit symbol allocation index indication information based on the table on DL control information. See, Fig.5-8 & ¶0072-¶0073, ¶0075, ¶0077,¶0079, ¶0083-¶0084 & ¶0087 along with Table 1 & Table2  as explained in the aforesaid sections); the slot allocation indication further comprising a slot location indication, the slot location indication indicating a location of a starting slot for the slot aggregation (¶0083 - .. a base station may include and transmit symbol allocation index indication information based on the table on DL control information.  See Table 1 (Col1: Symbol allocation field in DCI, Col2: Allocated symbol indices for PUSCH ) & ¶0084  in page 5. ¶0087 - each of OFDM symbol (or SC-FDMA symbol) allocation information and indexes indicating the symbol allocation information for each UE … in Table 2. .. each of the OFDM symbol (or SC-FDMA symbol) allocation information … starting OFDM symbols .. and lengths. This (in particular, starting OFDM symbol and length ) is similar to inventor of the instant application as disclosed in ¶0021. Also, in reference to bit pattern as claimed by the inventor of the instant application in ¶0011-¶0013, the aforesaid sections as disclosed by Park in ¶0084 (Table 1) and ¶0087 (Table 2) are analogous to  instant application at least in ¶0011-¶0013); and the symbol allocation indication comprising; a bit pattern indicating a pattern of symbols allocated to the PUSCH according to an allocation pattern for the indicated number of the plurality of slots, the bit pattern indicating a starting symbol and a number of symbols in the pattern of symbols (See, Fig.5-8 & ¶0072-¶0073, ¶0075, ¶0077,¶0079, ¶0083-¶0084 & ¶0087 along with Table 1 & Table2  as explained in the aforesaid sections), the pattern of symbols being allocated for one slot and repeated in each slot of the indicated number of the plurality of slots within the slot aggregation (See, Fig.5-8 & ¶0056, ¶0072-¶0073, ¶0075, ¶0077,¶0079, ¶0083-¶0084 & ¶0087 as explained in the aforesaid sections. Also, as shown in Table 1, pattern of symbols repeat (successive integers) with the allocated symbol indices for PUSCH, similar to claimed disclosures of the inventor of the  instant application at least  mentioned in ¶0018.), and the slot allocation indication and the symbol allocation indication being included in a time-domain resource allocation field in the DCI message (See, Fig.5-8 & ¶0092 - in case the symbol allocation table is formed as shown in the Table 1 or 2,…, ….base station may include index indication information based on a PUSCH symbol allocation table formed for the UE in UL grant DCI.  The base station may indicate, to the UE, OFDM symbol resource allocation information for the PUSCH. ¶0083 - .. a base station may include and transmit symbol allocation index indication information based on the table on DL control information.  See Table 1 (Col1: Symbol allocation field in DCI, Col2: Allocated symbol indices for PUSCH ) & ¶0084  in page 5.).

    PNG
    media_image2.png
    470
    1100
    media_image2.png
    Greyscale

Even though, Park teaches the pattern of symbols being allocated for one slot and repeated in each slot of the indicated number of the plurality of slots within the slot aggregation, Park does not explicitly disclose the claimed feature “repeated”, however, in the analogous art, Xu explicitly discloses  the pattern of symbols being allocated for one slot and repeated in each slot of the indicated number of the plurality of slots within the slot aggregation (¶0107 - As the NR PUCCH of format 2 requires 10 symbols to carry, when the total number of aggregated symbols for UCI is larger than that, one or a number of the 10 symbols may be repeated in the aggregated slots, thus improve the performance.)


Response to Arguments


The examiner acknowledges the applicant’s remarks/arguments filed on 01/18/2021.

Earlier claim objections have been withdrawn following  applicant’s remarks/arguments on page 2 as filed on 01/18/2021.

Applicant’s arguments, filed on 01/18/2021, with respect to 35 USC § 103 has been fully considered, but, they are not persuasive.

Regarding arguments in pages 3-7, independent claims 1, 5 and 9, applicant argues that Park fails to teach the claimed feature of scheduling slot aggregation by indicating both slot and symbol information in a DCI message. Applicant further alleges in page 5 of remarks as submitted on 01/18/2021,  “Office Action misapplies Park to Applicant's claimed features, merely citing to various unrelated teachings in Park regarding known features of slots, symbols, DCI, resource allocation, etc. that have nothing to do with scheduling time-domain resources for slot aggregation”. Examiner respectfully disagrees with applicant’s such allegations as made on remarks / arguments, submitted on 01/18/2021. As pointed out in response to arguments in previous office actions, Park  discloses that a base station (Fig.9), which configures PUSCH time-domain resource configuration information in the form of a table as shown in the Table 1 or 2 and transmits the configured information to an UE (Fig.10) as mentioned in ¶0117-¶0120 along with  Fig.3/Fig.6.  Table 1 or 2,  contains symbol allocation (14 symbols from #0 to #13 formed of a TTI, see ¶0085) in the form of tables 1 or 2, where,  symbol allocation tables  indicate a bit-map (i.e., a pattern of symbols), the bit-map is determined by a slot size, the which (i.e., slot size) corresponds to mini-slots (see ¶0056/¶0079-¶0080, a short time-domain scheduling interval for UL/DL) or aggregated slots (see ¶0056/¶0079-¶0080, long time-domain scheduling interval for UL/DL … using slot aggregation)   DCI uses an index to the symbol allocation tables (Table 1-2, Fig.6-7 & ¶0117 - ¶0126) for transmitting the control information (i.e., one of the index to symbol allocation Field /SAF) by the base station (Fig.9) to the UE (Fig.10). In summary, Park discloses a slot allocation (i.e., mini-slots or aggregated slots) and symbol allocation (bit-map based symbol allocation) by configuring PUSCH time-domain resource configuration information in the form of tables (1-2), a base station transmits the configured information along with the control information (i.e., one of the index to symbol allocation Field /SAF) by using grant DCI. 
It is quite evident from the aforementioned disclosures,  the inventive concept of Park is very similar to instant application as admitted by the applicant in remarks/arguments, submitted on 01/18/2021,  at least in page 3, where, it is recited, “Applicant's disclosure describes that a time-domain resource allocation field of a DCI message for slot aggregation may include two parts: 1) the slot allocation indication (e.g., start slot and number of aggregated slots indicated by, e.g., 3 bits in DCI according to Table 1, Specification, p. 13); and 2) the symbol allocation indication (indicating a pattern of symbols, such as, e.g., start symbol/position and stop symbol/length/# symbols in the slot indicated by, e.g., 3 bits in DCI according to Table 3, Specification, p. 15). Applicant's Specification, p. 5, II. 20-23; p. 10, line 21 - p. 11, line 9; p. 12, II. 15-24“.

Regarding arguments in pages 7-9, independent claims 1, 5 and 9, applicant argues that Xu fails to teach,  “the pattern of symbols being allocated for one slot and repeated in each  slot of the indicated number of the plurality of slots within the slot aggregation“. Examiner respectfully disagrees. Xu discloses in ¶0107 along with Table 8,” As the NR PUCCH of format 2 requires 10 symbols to carry, when the total number of aggregated symbols for UCI is larger than that, one or a number of the 10 symbols may be repeated in the aggregated slots, thus improve the performance”.
Applicant further argues that Xu’s invention is directed to arrangements for transmitting PUCCH to support the New Radio (NR) Long PUCCH format.  Examiner respectfully disagrees. Xu’s invention is related to slot aggregation as Xu discloses in ¶0005, “the present disclosure provides slot/PRB aggregation methods…“. Also, please, see the title and abstract of Xu’s invention along with ¶0006 -¶0021 (Fig.8A-B, see Table 8 in page 8) in reference to aggregated slots (i.e., slot aggregation), clearly, Xu’s invention (secondary reference) is, in the field of analogous art of both primary reference (most of the limitations of independent claims are disclosed by Park, a primary reference) and instant application.
Applicant is also respectfully reminded that the dependent claims 1, 5 and 9 are unpatentable over Park, in view of  Xu. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in pages 9-11 for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court, “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the 

For these reasons, it is maintained that independent claims 1, 5 and 9 are unpatentable over Park, in view of Xu.

  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

3GPP TSG-RAN WG1#NR; R1-1701052; Source: Nokia, Alcatel-Lucent Shanghai Bell; Title: On the mini-slot design in NR ; Spokane, USA, January 16-20, 2017. See §2.1, Proposals 1-2, §2.2,§2.3,§2.4, §2.5, §2.6.
3GPP TSG RAN1 NR_AH; R1-1701343 ; Spokane, USA, 16th – w20th January 2017. Summary of off-line discussion Mini-slots; ZTE, ZTE Microelectronics. See slides 4-6.
3GPP TSG RAN WG1 Meeting #88;  R1-1702239;  Source: Intel Corporation;  Title: On slot aggregation for data transmission; Athens, Greece, 13th - 17th February 2017. See §2.1, §2.2, §2.3, §2.4.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467